     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 1 of 35




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

YESSENIA RAMIREZ,                   §
                                    §
      Plaintiff,                    §
v.                                  §             CIVIL ACTION NO.
                                    §
                                    §
PHARR-SAN JUAN-ALAMO                §             JURY TRIAL REQUESTED
INDEPENDENT SCHOOL                  §
DISTRICT, a Texas Independent       §
School District and JUAN C. GARZA, §
Individually and as Former Employee §
of Pharr-San Juan-Alamo             §
Independent School District,        §
                                    §
      Defendants.                   §


                       PLAINTIFF'S ORIGINAL COMPLAINT


       COMES NOW Plaintiff, Yessenia Ramirez (hereinafter "Plaintiff"), by and through

her attorney of record, Stephen Gregory Rushing, of the Rushing Law Firm, PLLC, and files

this, her Original Complaint, against Defendants PHARR-SAN JUAN-ALAMO

INDEPENDENT SCHOOL DISTRICT (hereinafter "the District," "PSJA ISD," or "the

School District") and JUAN C. GARZA (hereinafter "Garza" or "Principal Garza"),

collectively referred to as the "School District Defendants." Plaintiff reserves the right to

replead if new claims and issues arise upon further development of the facts, as permitted by

law. In support thereof, Plaintiff would respectfully show this Court the following:




                                             1
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 2 of 35




                                   I. JURISDICTION

       1.     Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. §§ 1331 and

1343 because the matters in controversy arise under the Constitution and laws of the United

States of America.

       2.     Jurisdiction is conferred upon this Court pursuant to Title IX of the Education

Amendments of 1972, 20 U.S.C. §§ 1681–1688, and the federal regulations issued

thereunder.

       3.     Jurisdiction is conferred upon this Court pursuant to § 504 of the Rehabilitation

Act of 1973, 29 U.S.C. § 794, and the federal regulations issued thereunder.

       4.     Jurisdiction is conferred upon this Court pursuant to Title II of the Americans

with Disabilities Act of 1990. 42 U.S.C. §§ 12131 et seq.; 28 C.F.R. pt. 35.

       5.     Supplemental jurisdiction is conferred upon this Court over various state and

common-law claims pursuant to 28 U.S.C. § 1367.



                                        II. VENUE

       6.     All or a substantial part of the events or omissions giving rise to these claims

occurred in this district. Therefore, venue is proper in this district pursuant to 28 U.S.C. §

1391(b)(2).




                                              2
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 3 of 35




                                    III. THE PARTIES

       7.     Plaintiff Yessenia Ramirez is a female individual and citizen of the State of

Texas. As of the time of filing of this Complaint, Ramirez is older than 18 years of age.

       8.     Defendant Pharr-San Juan-Alamo Independent School District was formed

under the constitution, statutes, and laws of the State of Texas. Specifically, PSJA ISD was

established under the Texas Education Code. PSJA ISD receives federal funds. PSJA ISD

can be served by and through its Superintendent, Dr. Jorge L. Arredondo, at PSJA ISD

Administration Building, 601 East Kelly, Pharr, Texas 78577.

       9.     Defendant Juan C. Garza is a resident of the State of Texas. Garza was a

former Principal at PSJA Memorial Early College High School, a school within PSJA ISD.

Garza is, as of the current date, District Principal of San Isidro Independent School District.

Garza may be served at 5175 Fm 1017 San Isidro, Texas 78588-0010. He is being sued in

his individual and official capacities.



                  IV. HISTORICAL BACKGROUND OF TITLE IX

       10.    The Education Amendments of 1972 were passed in Congress as Public Law

No. 92-318, 86 Stat. 235 (June 23, 1972) and codified at 20 U.S.C. §§ 1681–1688. More

commonly, the Educational Acts of 1972 are referred to as "Title IX," which states in part

that "[n]o person in the United States shall, on the basis of gender, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under any

education program or activity receiving federal financial assistance." 20 U.S.C. § 1681(a).



                                              3
      Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 4 of 35




        11.    Title IX is intended to provide protection and a remedy for the ill effects of

 discrimination based upon sex, gender, or gender stereotypes. Furthermore, Title IX serves

 to provide assurance that students are not victims of bullying, harassment, sexual harassment,

 assault, or sexual assault because of their membership in this protected class.

        12.    The Department of Education promulgated rules to help implement Congress's

 intent at 34 C.F.R. §§ 106.1 et seq. The U.S. Department of Education's Office of Civil

 Rights ("OCR") issued policy guidance on discriminatory harassment. It did so regarding,

 inter alia, harassment based upon sex (Title IX). See 62 Fed. Reg. 12034 (Mar. 13, 1997).

 These rules make clear that school personnel must understand their legal obligations to

 address harassment based upon sex, gender, and gender stereotypes. School personnel are in

 the best position to recognize and prevent harassment and to lessen the harm to students if,

 despite their best efforts, harassment continues to occur, and to remedy the effects of

 harassment.

13.            In Gebser v. Lago Vista Independent School District, 524 U.S. 274 (1998), the

U.S. Supreme Court took on the issue of the applicability and scope of civil liability against

a school district in teacher-student sexual harassment. The student filed suit for sexual

harassment under Title IX, § 1983, and state law. The Court held that a student is not allowed

to recover for sexual harassment by one of the district's teachers unless an official of the

district had actual notice of the misconduct and was deliberately indifferent to the

misconduct. The student's claims primarily focused on Lago Vista's failure to promulgate an

effective policy and grievance procedure for sexual harassment claims. The student cited to

the Department of Education's regulations requiring each funding recipient to "adopt and
                                              4
      Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 5 of 35



publish grievance procedures providing for prompt and equitable resolution" of

discrimination complaints. 34 C.F.R. § 106.8(b). Additionally, a regulation provided "that

students be notified that [the school district] does not discriminate on the basis of sex in the

educational programs or activities which it operates." Id. §106.9(a). The district argued that

Lago Vista's alleged failure to comply with the regulations did not establish the requisite

actual notice and deliberate indifference required for recovery for sexual harassment. The

Court agreed and said that "the failure to promulgate a grievance procedure does not itself

constitute discrimination under Title IX" and that there cannot be a private right of action

under Title IX and a subsequent recovery in damages for a failure to promulgate grievance

procedures. 524 U.S. at 176.

        14.    In Davis v. Monroe County Board of Education, 526 U.S. 629 (1999), the

 Supreme Court addressed the issue of student-on-student sexual harassment. The student

 claimed monetary and injunctive relief under Title IX. The Court reversed the judgment of

 the appellate court, which had held that "'student-on-student,' or peer, harassment provides

 no ground for a Title IX private cause of action." Id. at 629. The Court held that a suit for

 student-on-student harassment could lie against a recipient of Title IX funding only where

 the recipient acted with deliberate indifference to known acts of harassment in its programs

 or activities. Moreover, the Court held that such an action would only lie if the harassment

 was "so severe, pervasive and objectively offensive that it effectively barred the victim's

 access to an educational opportunity or benefit." Id.




                                               5
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 6 of 35




       15.    The Supreme Court in Davis also noted that school boards across the country

were on notice that they could be held liable for their own failure to address harassment and

follow the guidelines developed by the Department of Education's OCR. Id. at 648 (citing

62 Fed. Reg. 12034, 12039-12040 (1997); 59 Fed. Reg. 11448-11449 (1994)). Such liability

would result if their failure to address the harassment was due to their own deliberate

indifference in following such guidelines when a district official was on notice of potential

sexual harassment of a student by another student or even by a teacher.

       16.    The Court in Davis also noted that the National School Board Association has

issued a publication for use by school attorneys and administrators in understanding the law

regarding the sexual harassment of employees and students. The publication observed that

districts could be liable under Title IX for their failure to respond to sexual harassment of a

student by another student or teacher.

       17.    The Court set out the elements required for recovery on a claim for sexual

harassment by a teacher or student. Those elements are (1) the student must be a member of

a protected class and be bullied, harassed, or assaulted because of his/her membership in that

class based upon sex or gender; (2) the harassment be severe and pervasive such that the

student experiences a deprivation of educational opportunity; (3) the school district was on

notice of the harassment; and (4) the district was deliberately indifferent to it.

       18.    Importantly, the Court in Davis affirmed that public school districts have a

threshold duty to investigate the allegations in a timely manner and a parallel duty to assure

that the student does not become more and more vulnerable to the harassment. Further,



                                               6
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 7 of 35




school districts have a duty not only to prevent ongoing and future occurrences of the

harassment but also to remedy the effects of past harassment.

       19.    During the time period leading up to and through the Gebser and Davis

decisions, the OCR promulgated directives for school districts to follow regarding

harassment, bullying, sexual harassment, and sexual assault. Many of such directives were

predicated on regulations promulgated by the Department of Education, including those

related to the procedural rights and protections a student and their parents had under Title IX.

       20.    Furthermore, the OCR produced Protecting Students from Harassment and

Hate Crime. It provided, essentially, a checklist that school districts had to follow, with the

intent that it would aid the district to develop a culture that made schools safer for all

students and to help prevent harassment and sexual assault and to remedy the effects thereof.

It noted that sexual harassment, if ignored, could jeopardize a student's well-being and often

provoke retaliation. It listed a number of examples of effective remedial actions including,

but not limited to, timely investigations, appropriate use of punishment, increasing adult

supervision of "hot spots," close monitoring of the victim or perpetrator, use of informal

conflict resolution, providing emotional and psychological support for the victim and the

perpetrator, and greater teaching among the school community, especially staff. It highlighted

the need for a compliance coordinator to assure that the school district followed various

directives developed by the OCR and that any preventative or remedial measure be assessed

on an ongoing basis for effectiveness.




                                               7
      Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 8 of 35




       21.    In January of 2001, the OCR issued a Revised Sexual Harassment Guidance,

which gave notice to school districts that discrimination based upon gender, including

harassment, is actionable. The OCR reiterated the standards of care that the U.S. Supreme

Court enunciated in Gebser and Davis. The OCR issued various executive directives on

matters regarding bullying, harassment, and discrimination based on gender. Such directives

were issued in response to Davis and reinforced that students and parents must be informed

about their procedural and legal rights in such instances of discrimination, harassment, and

bullying, including, but not limited to, a school district's grievance procedures. It provided

school boards with further direction regarding their specific obligations and stated that upon

completion of an investigation, the school district should review the effect of sexual

harassment on the child's education; the type, frequency, and duration of the conduct; the

number of individuals involved; the location of the incidents; and the totality of the

circumstances. Further, school districts were required to provide prompt and effective action,

inform the victim's family of the harassment in a timely manner, and provide information

about the family's procedural rights. Importantly, it highlighted the need for any investigation

to be impartial. Lastly, school districts were provided with interventional directives, such as

providing for or paying for counseling, providing tutoring, and giving the student an

opportunity to make up work that was missed due to the discrimination, harassment, or

bullying.

22.           In January 2006, the OCR issued a Memorandum or Dear Colleague Letter

regarding harassment based upon sex or gender. The letter enclosed the January 2001 Revised

Sexual Harassment Guidance booklet. Almost every year since then, the OCR has reiterated
                                              8
        Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 9 of 35



a school district's duties when it receives notice of a student's allegations of being a victim

of discrimination, bullying, harassment, or assault based upon gender or sex. These duties

have been incorporated into the jurisprudence of Title IX and Texas law.



                                     V. TEXAS LAW

         23.   Educators have a duty to report the abuse and neglect of a minor. See Tex. Fam.

 Code Ann. § 261.101; see also Tex. Educ. Code Ann. § 21.006; 19 Tex. Admin. Code §

 61.1051. Abuse includes, but is not limited to, any type of sexual conduct that causes or

 could cause emotional injury to a minor. Tex. Fam. Code Ann. § 261.001(1)(A), (B), (E),

 (F).

         24.   The Texas Education Agency ("TEA") developed and distributed support

 material for school boards as to the best way to prevent bullying and harassment in general,

 and bullying and harassment based upon sex and gender in particular. Such material included

 ethical standards for teachers as developed by the State Board of Educator Certification.

         25.   In 2003, the duty that all educators had to report abuse was reinforced for

 school superintendents who had specific duties in addition to those noted in the Family Code

 to report such allegations to the school board of trustees, to the TEA, and to the SBEC. Tex.

 Educ. Code Ann. § 21.006(c)-(d). In fact, a school superintendent who fails to take reporting

 measures could be liable civilly or criminally or have an ethical complaint filed with the

 TEA. Such superintendent could lose his or her license. Further, school boards were provided




                                              9
      Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 10 of 35




with significant information from the Texas Association of School Boards ("TASB") on how

to best respond to assaults, bullying, and harassment when it occurred. The TASB

disseminated a memorandum entitled Harassment and Bullying Policies in Public Schools,

wherein it was required that schools have an active policy and practice regarding both

teacher- on-student and student-to-student sexual harassment. It further noted that a school

district could be liable where there is teacher-on-student sexual harassment and the district's

"deliberate indifference caused the student(s) to undergo harassment or make them

vulnerable to it, and the harassment takes place in a context subject to the school district's

control." Citing Gebser; Davis;, see also 34 C.F.R. §§ 106.8–106.9 (how to address

allegations of sexual harassment).

       26.    The Harassment and Bullying Policies in Public Schools memorandum referred

school districts in Texas to look to OCR document Protecting Students from Harassment and

Hate Crimes: A Guide For Schools with regard to addressing issues of assault, bullying, and

harassment.

       27.    In 2011, the Texas Legislature required that school district staff have

specialized training on the topic of bullying, discrimination, harassment, and sexual assault,

Tex. Educ. Code Ann. § 21.451, and that students be provided various types of assistance,

including counseling.

28.           In 2012, the TASB again provided school districts in Texas with guidance

on addressing allegations of sexual harassment. It promulgated updated versions of policies

and procedures that a school board like PSJA ISD could adopt to address sexual

harassment by staff. The bulletin sent out to all Texas school districts reiterated their
                                              10
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 11 of 35



duties to have a functional policy and procedure for reporting, investigating, and

issuing a determination regarding an allegation of sexual harassment. It also reiterated

the duty to train staff and students on issues regarding sexual harassment. Further, it

highlighted the duty for staff to report allegations of sexual misconduct between a teacher

and student to child protective services. Tex. Fam. Code Ann. § 261.1010(b).



                VI. POLICIES AND PROCEDURES DEVELOPED BY
                        PHARR-SAN JUAN-ALAMO ISD

          29.   Pharr-San Juan-Alamo ISD has implemented policies and procedures to

respond to student-on-student or teacher-on-student sexual harassment, bullying,

discrimination, or sexual assault.

          30.   Such policies and procedures include the implementation of dating violence

policies that address safety planning, the enforcement of protective orders, teacher and

administrator training, student counseling, and awareness education for students and parents.

PSJA ISD cites to the Texas Family Code and the Texas Education Code in laying out this

policy.

          31.   PSJA ISD includes provisions for sexual harassment. "A district may develop

and implement a sexual harassment policy to be included in the district improvement plan."

Tex. Educ. Code Ann. § 37.083. Further, PSJA ISD recognizes that "sexual abuse of a

student by an employee, when there is a connection between the physical sexual activity and

the employee's duties and obligations as a district employee, violates a student's

constitutional right to bodily integrity." U.S. Const. amend. XIV; Doe v. Taylor Indep. Sch.


                                             11
       Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 12 of 35



Dist., 15 F.3d 443 (5th Cir. 1994). A district's "treatment of a complainant . . . in response

to a formal complaint of sexual harassment may constitute discrimination on the basis of sex

under title IX." 34 C.F.R. § 106.45(a); 20 U.S.C. §1681.

        32.      PSJA ISD has also designated a Title IX Coordinator and has a provision that

PSJA ISD must notify "students and parents . . . of the name or title, office address,

electronic mail address, and telephone number of the employee or employees designated as

the Title IX Coordinator." 34 C.F.R. § 106.8(a). PSJA ISD has made publication of the

foregoing available on the District's website.

        33.      Additionally, the District has provided, in its section entitled "Response to

Sexual Harassment," definitions of "actual knowledge," "sexual harassment," and "deliberate

indifference."

        34.      The District's procedures highlight the responsibility of the Title IX

Coordinator to promptly contact the complainant and discuss supportive measures in

accordance with 34 C.F.R. § 106.45.

        35.      Moreover, PSJA ISD provides for emergency removal procedures or

administrative leave of the respondent. The District enumerates its process for a Title IX

Formal Complaint, including equitable treatment of the parties involved, objective

evaluations of evidence, a presumption that a respondent is not responsible for the alleged

conduct until a determination of responsibility has been satisfied, and reasonably prompt

time    frames for the conclusion of each step of the process for a Title IX Formal

Complaint.



                                               12
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 13 of 35




       36.    Regarding the District's Title IX Formal Complaint process, PSJA ISD

provides for notice of allegations, dismissal of a formal complaint, consolidation of a Formal

Complaint, investigation of a Formal Complaint, hearings, determinations regarding

responsibility, implementation of remedies, appeals, informal resolutions, and recordkeeping.

       37.    The Pharr-San Juan-Alamo Independent School District's policies and

procedures as listed in its Student Welfare, Freedom from Discrimination, Harassment and

Retaliation were designed and developed to address bullying, harassment, assault, and sexual

assault based upon sex or gender in light of the requisite state and federal laws, federal rules

and regulations, case law, OCR guidelines, and professional standards of care.

       38.    Despite adopting such policies and procedures, PSJA ISD failed to practice its

policies and procedures when in this case, it failed to adhere to constitutional, federal, and

state- created duties, as well the Ethical Standards for Educators and its own District policies

and procedures.



                            VII. FACTUAL ALLEGATIONS

       39.    Plaintiff Ramirez is a young woman whose date of birth is November 22, 2001.

       40.    Plaintiff attended Pharr-San Juan-Alamo Memorial Early College High School

in the Pharr-San Juan-Alamo Independent School District at all times pertinent to this case.

       41.    Plaintiff was born with chromosomal 9 and 10 abnormalities, which resulted

in developmental delays early in life.




                                              13
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 14 of 35




       42.    As recently as November 6, 2018, Plaintiff was diagnosed with Language

Disorder, Oppositional Defiant Disorder, Intermittent Explosive Disorder, and Borderline

Intellectual Functioning. Plaintiff's IQ is 72, placing her average, overall ability as only 3%

as good as or better than her same age peers.

       43.    Plaintiff was eligible for special education services at PSJA ISD under the

Individuals with Disabilities Education Act's ("IDEA") category of Other Health

Impairment as of April 4, 2017. Prior to April 4, 2017, Plaintiff was eligible for

special education services under the IDEA's category of Specific Learning Disability and

Speech Impairment.

       44.    At all times applicable hereto, PSJA ISD was the recipient of many millions

of dollars in federal funds (in the 2020-2021 school year alone, it received over $131 million

in federal funds). Cantu, who committed the sexual misconduct, was an employee and agent

of PSJA Memorial Early College High School, and the School District. Cantu was a special

education teacher's aide and because of her disabilities, Plaintiff was in the same program.

At all times applicable hereto, Garza was the Principal in charge of PSJA Memorial Early

College High School. In this capacity, Principal Garza was clearly an "appropriate person"

in this case. His position as Principal clearly gave him the authority to repudiate Cantu's

conduct and eliminate the hostile environment that Plaintiff was in.

       45.    In September of 2017, when she was 16 years old, Plaintiff met Cantu in her

special education program.

       46.    In late January or early February of 2018 ("before Valentine's Day"), Garza

stepped into a classroom where Cantu and Plaintiff were alone and in a sexually
                                              14
      Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 15 of 35




compromising position. The lights in the classroom were on. Garza clearly saw them and

clearly recognized that something sexually inappropriate was going on because he

exclaimed "What the Hell?!" before looking over his shoulder and backing out of the

classroom and shutting the door behind him. Garza did not say or do anything else

during, or after, this encounter, which occurred before Valentine’s Day, 2018. He just left

Plaintiff alone with a predator.

       47.    Further, after Principal Garza "caught" Plaintiff and Cantu together, he

apparently did nothing else to stop this child molester until at least late April, when another

adult, a security guard, brought forward his/her own concerns. These facts, when combined

with the observations of Plaintiff's classmates, demonstrate that Principal Garza and PSJA

ISD fostered a climate of "coverup," not wanting to "rock the boat" and thereby risk

additional consequences that would come from complete transparency. Garza had actual

knowledge of a sexually inappropriate relationship between one of his staff and a minor

child student since before February 14. Yet he chose to do absolutely nothing about it for

well over two months, until at least late April, when other staff forced his hand.

48.           In a letter written to Plaintiff's mother dated May 7, 2019, PSJA ISD claims

that it "was not aware of any allegations of inappropriate conduct by Mr. Cantu towards

Yesenia until May 24, 2018." The letter continues: "During the 2017–18 school year, a

campus security guard overheard Yesenia say that she was 'in love' with Mr. Cantu."

However, in a sworn affidavit to police investigators dated June 11, 2018, Principal Garza

says that he "had been informed about 1 month before [May 24] that Yesenia would say 'hi'

to Mr. Cantu, however nothing more than a casual 'hi' in the halls." In this affidavit, Principal
                                               15
      Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 16 of 35




Garza is clearly misleading and concealing from police investigators, in a material way,

what he already knows about the extent of the situation. At the time he told police that the

interaction between Plaintiff and Cantu was "nothing more than a casual 'hi' in the halls," he

was already very well aware that Plaintiff actually said that she was "in love" with

Cantu—and had even previously caught Cantu in the act of sexually assaulting Plaintiff.

By Principal Garza’s own admission, in early April a security guard that worked at the

school was made aware that something was going on between Plaintiff and Cantu; and

reported it to Principal Garza and the special education supervisor—Ms. Sonia

Arevalo—according to the School District. According to PSJA ISD's own letter, this must

have occurred on May 24. The security guard was told that it would be handled and not to

say anything to anyone else about it.

       49.    On or about May 23, 2018, Plaintiff's mother had asked a friend of hers to pick

Plaintiff up from school to take her to a doctor's appointment. Upon arriving at the school,

the school's front office secretary informed her that she could not locate Plaintiff. The front

office secretary also informed the friend that Plaintiff had over 50 absences in the 2017-2018

school year. The friend immediately informed Plaintiff's mother of this, and Plaintiff's

mother went to the school to find out why she had not been informed. Plaintiff's mother was

told she would need to speak with someone else to address her concerns.

50.           The very next day, May 24, 2018, Plaintiff's mother became aware of

something going on between Plaintiff and Cantu. One of Plaintiff's friends informed her that

she and another friend had seen Cantu hug and carry Plaintiff in the hallways at school.

Plaintiff's friend also informed Plaintiff's mother that Cantu would sometimes text and call
                                              16
      Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 17 of 35




Plaintiff.

       51.    Plaintiff's mother immediately drove to PSJA Memorial Early College High

School and asked to speak to Principal Garza. Plaintiff's mother reported all the information

she received from Plaintiff's friend to Principal Garza, specifically her concerns that a male

teacher hugging and carrying Plaintiff at school is inappropriate behavior tantamount to

sexual harassment. Principal Garza admitted to Plaintiff's mother that he was already aware

that a teacher was talking to Plaintiff in private—something else he neglected to tell police.

       52.    Plaintiff's mother was infuriated, rightfully so, that Principal Garza had not

informed her of this and she demanded that he investigate her complaints further. Principal

Garza informed Plaintiff's mother that there was nothing else he could do about the matter

except report her concerns to PSJA ISD's Central Office.

       53.    Based upon information and belief, Principal Garza reported Plaintiff's

mother's concerns to Ms. Gina Arredondo, secretary to Mr. Juan Alvarez, Title IX

Coordinator and Chief of Staff for PSJA ISD, on or about May 25, 2018. According to

Garza's affidavit to the San Juan Police Department, neither Ms. Arredondo nor Mr. Alvarez

contacted him regarding the matter. Plaintiff's mother was also not contacted by any school

official in response to her concerns and her request for an investigation. Further, no school

official ever bothered to contact the police regarding this issue.

54.           The 2017–2018 school year ended on May 25, 2018. Plaintiff was scheduled

to return to school on June 4, 2018 for summer school and state assessment retesting. From

May 24, 2018 to June 4, 2018, Plaintiff's mother was not contacted by any school official in

response to her concerns and her request for an investigation.
                                              17
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 18 of 35




       55.    On June 4, 2018, Plaintiff attended the first day of summer school. When

Plaintiff's mother arrived at the end of the school day at around 11 a.m. to pick up Plaintiff,

she was unable to locate her. In fact, Plaintiff had already been picked up from campus on

that day by Cantu and taken to a nearby park.

       56.    On the morning of June 5, 2018, Plaintiff's mother reported to police that

Plaintiff was missing from her home in Alamo, Texas. Plaintiff was later found in San

Juan, Texas, by officers of the San Juan Police Department. When the officers asked her

where she had been, she led them to Cantu's residence.

       57.    At that time, the San Juan Police Department opened an investigation into

Cantu's behavior with Plaintiff. This investigation concluded that Cantu had sexually

assaulted Plaintiff.

       58.    According to the record, on or about June 5, 2018, Principal Garza claims to

have learned from the Alamo Police Department that Cantu sexually assaulted Plaintiff.

Based on information and belief, that same day Garza again reported this information to

Alvarez, Title IX Coordinator and Chief of Staff for PSJA ISD. According to a statement

released by PSJA ISD officials, Cantu was terminated on June 6, 2018.

       59.    Plaintiff's mother went to the school during Plaintiff's second week of summer

school to inform Garza that Cantu had sexually assaulted Plaintiff. Garza told her that he was

already aware of this. Plaintiff's mother again expressed her frustration to Garza about the

school failing to notify her of Plaintiff's absences and failing to inform her of the rumors.

       60.    Cantu was subsequently charged with the Texas state crimes of sexual assault

of a child and improper relationship between educator and student in the 430th District Court
                                              18
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 19 of 35




of Hidalgo County, Texas. Cantu subsequently pled guilty to both charges. He was then

imprisoned within the Texas Department of Criminal Justice.

       61.    During the last week of June 2018, Plaintiff's mother went to the PSJA ISD

central administration office to make a complaint regarding the school's failure to notify her

of Plaintiff's approximately 100 absences or the rumors of misconduct by Cantu and to request

an investigation of the sexual harassment of Plaintiff by Cantu at PSJA Memorial Early

College High School. Plaintiff's mother spoke to Veronica Diaz at Human Resources

Services at PSJA ISD. Plaintiff's mother was told that the District would speak to Garza

and would be in touch with her. That same day, Plaintiff's mother received a message from

an unknown woman from the District letting her know that the District would follow up

with her. Plaintiff's mother was never contacted again by PSJA ISD central

administration regarding her concerns and requests for investigation.

       62.    Cantu would ask Plaintiff to meet him behind the cafeteria and she would skip

class and meet him. Plaintiff reported that Cantu would hold her hand and told her he wanted

to be her boyfriend and that their relationship would be their secret and no one else should

know. Plaintiff also reported that Cantu had picked her up from her family’s house in the

middle of the night at least four times.

       63.    As a result of the sexual harassment and assaults, and the school's failure to

effectively address the same, Plaintiff has suffered and continues to suffer severe emotional

distress and trauma, including feelings of depression, anxiety, and suicidal ideation.

Further, she had approximately 100 absences during the time in question. In late June or

early July 2018, Plaintiff was hospitalized for four days at the South Texas
                                             19
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 20 of 35




Behavioral Center in Edinburg, Texas, after reporting that she wanted to commit suicide

because of everything that had happened to her.

       64.      Cantu should not have been permitted to continue working with children after

multiple accusations and observations of sexually inappropriate conduct amounting

to sexual harassment or assault were brought to the School District's attention.

       65.      Further, Principal Garza failed to inform the Title IX Coordinator and/or the

Superintendent of the overtly perverse behavior of Cantu, including and especially the fact

that Garza walked into a well-lighted classroom wherein he observed Cantu sexually

molesting Plaintiff.

       66.      Nothing was done about Cantu's behavior, and the sexual assaults continued.

       67.      Moreover, and most importantly, PSJA ISD had also developed policies and

procedures to protect students like Plaintiff from sexual harassment. Those policies gave both

Plaintiff and her parents a number of procedural and substantive rights. PSJA ISD failed to

provide them.

       68.      They include, but are not limited to, the right to receive notice of procedural

rights because of the parents' status as people related to those who were sexually assaulted.

PSJA ISD failed to provide them.

       69.      Plaintiff never received notice of the identity of the Title IX Coordinator for

the District in regard to investigating allegations of the sexual harassment. PSJA ISD

never informed Plaintiff of its procedures and Title IX Formal Complaint process,

which included how to report or file a complaint of sex discrimination, how to report or

file a Formal Complaint of sexual harassment, and how the District would respond.
                                               20
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 21 of 35




       70.      PSJA ISD did not follow its own policies and procedures, which required

allegations of sexual harassment to be investigated.

       71.      PSJA ISD never provided a psychological assessment to Plaintiff.

       72.      PSJA ISD never provided school-based counseling services to Plaintiff.

       73.      PSJA ISD never provided a class or program on social skills as to how to deal

with children who have experienced and were subject to sexual harassment.

       74.      PSJA ISD failed to do anything to prevent the sexual harassment and assault

Plaintiff experienced.

       75.      PSJA ISD failed to do anything to remedy the effects of the sexual harassment

and assault Plaintiff experienced.



                                   VIII. STATE ACTION

       76.      Defendants, in both official and individual capacities, and in all matters, were

acting under color of state law when they subjected Plaintiff to the wrongs and injuries set

forth herein.



   IX . UNCONSTITUTIONAL POLICIES, PROCEDURES , PRACTICES,
AND CUSTOMS, AND VIOLATION OF THE DUE PROCESS CLAUSE OF THE
         FOURTEENTH AMENDMENT TO THE U.S. CONSTITUTION

       77.      The failure of the School District to have policies, procedures, practices, and

customs in place to protect Plaintiff from its employee violated Plaintiff's rights pursuant to

the Fourteenth Amendment of the U.S. Constitution, for which Plaintiff seeks recovery

pursuant to 42 U.S.C. § 1983.
                                               21
      Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 22 of 35




       78.    The School District failed to sufficiently train its staff in addressing the needs

of Plaintiff, who was a target of harassment, assault, and sexual assault, thereby violating

Plaintiff's rights pursuant to the Fourteenth Amendment, for which she seeks recovery

pursuant to 42 U.S.C. § 1983.

       79.    The School District failed to sufficiently supervise staff in addressing the

needs of Plaintiff, who was the target of harassment, assault, and sexual assault, thereby

violating her rights pursuant to the Fourteenth Amendment, for which she seeks recovery

pursuant to 42 U.S.C. § 1983.

       80.    During the relevant time period contemplated by this cause of action,

Defendants by and through their various professional staff members, including but not

limited to Principal Garza, did not follow federal and state law, federal and state regulations,

and federal and state executive agency directives in regard to the treatment of students, and

such failures were a moving force in the causing injuries to Plaintiff.

81.           During the relevant time period contemplated by this cause of action,

Defendants, by and through their officials and employees, had a policy, practice, and custom

of conscious and deliberate indifference to federal law, federal and state administrative

directives, and School Board policies and procedures in regard to the treatment of students

such as Plaintiff, and such failures were a moving force in causing the Plaintiff's injuries.

       82.    Based upon the operative facts, such acts and omissions by Defendants rise to

the level of deliberate indifference and conscious indifference, constituting a violation of

Plaintiff's rights under the Fourteenth Amendment, for which Plaintiff seeks recovery

pursuant to 42 U.S.C. § 1983.
                                              22
Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 23 of 35




                                 23
       Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 24 of 35




              X. VIOLATIONS OF THE U.S. CONSTITUTION BY GARZA

        83.    The acts and omissions of Garza violated the rights of Plaintiff, pursuant to the

Fourteenth Amendment of the U.S. Constitution, for which Plaintiff seeks recovery

pursuant to 42 U.S.C. § 1983, as such acts and omissions caused a deprivation of

Plaintiff's liberty interest in her bodily integrity, as protected by the Due Process Clause

of the Fourteenth Amendment.

        84.    The acts and omissions of Defendant Garza violated Plaintiff's right to equal

protection pursuant to the Fourteenth Amendment of the U.S. Constitution, for which

Plaintiffs seek recovery pursuant to 42 U.S.C. § 1983, for denial of Plaintiff's right to equal

access to a public education.



                XI. CLAIMS FOR RELIEF PURSUANT TO TITLE IX

        85.    The Supreme Court of the United States has interpreted Title IX to provide a

plaintiff with a private right of action to bring forth claims pursuant to Title IX in a court of

law.

        86.    Title 20 U.S.C. § 1681(a) provides that "[n]o person in the United States shall,

on the basis of sex, be excluded from participation in, be denied the benefits of, or be

subjected to discrimination under any education program or activity receiving Federal

financial assistance."

        87.    "Sexual harassment of a student by a school employee is a form of sex

discrimination prohibited by Title IX." Office of Civil Rights, Revised Sexual Harassment



                                               24
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 25 of 35




Guidance: Harassment of Students by School Employees, Other Students and Third Parties,

66 Fed. Reg. 551201, at 2 (Jan. 19, 2001).

       88.     In Gebser, the Supreme Court established a multi-part analysis for establishing

a sexual harassment claim under Title IX against a federal funding recipient in the context

of teacher-on-student sexual harassment where the recipient or appropriate person had actual

notice of the sexual harassment, and the recipient or appropriate person responded with

deliberate indifference. Those elements are present in this case.

       89.     Defendant PSJA ISD receives federal financial assistance.

       90.     Principal Garza is an "appropriate person" as required under the Gebser

analysis because he was an official of PSJA Memorial Early College High School that had

the authority to take corrective action to end the sexual harassment and assaults

(discrimination based on sex) that Plaintiff suffered and to institute corrective measures on

Plaintiff's behalf, i.e., he had the authority and capacity to, inter alia, report and fire Cantu,

which would have effectively ended the harassment and abuse of Plaintiff. Further, in

Poloceno v. Dallas Independent School District, 826 F. App'x 359, 356 (5th Cir. 2020)

(unpublished opinion), the Fifth Circuit held that "a school principal was an 'appropriate

person' with 'authority to take [the] corrective action.'"

       91.     Principal Garza had actual knowledge of Cantu's abusive and predatory

proclivities and actual knowledge of his tendency to prey upon the frailties of students like

Plaintiff, and he knew the risks posed to female students like Plaintiff. Most significantly,

when Garza walked in on Cantu and Plaintiff in a sexually compromising position wherein

Garza, before turning a blind eye, made eye contact with them and continued to go about
                                               25
      Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 26 of 35




his day without reporting Cantu or making him stop, he left Plaintiff with a child molester

such that Cantu could continue with his predatory actions upon Plaintiff. Secondarily, a

PSJA Memorial Early College High School security guard reported such sexual

harassment to Garza and Garza again failed to take action; therefore, Garza had both actual

knowledge of sexual harassment being inflicted on Plaintiff and knowledge of allegations

of the same issue.

92.           Defendant PSJA ISD was deliberately indifferent to the emotional and physical

abuse and harassment of Plaintiff of which they had actual knowledge. Defendant PSJA

ISD's actions were deliberately indifferent in that they were clearly unreasonable in light of

the known circumstances. The unreasonableness of Defendants' actions include, but are not

limited to, Garza's actual knowledge of Cantu and Plaintiff's inappropriate relationship and

all the perverse permutations of said relationship brought on by Cantu, combined with

Garza's complete and utter unwillingness and failure to do anything about the ongoing

harassment. Further, when Principal Garza walked in on Cantu and Plaintiff in a sexually

compromising position in one of the classrooms of PSJA Memorial Early College High

School, where Cantu had his pants down and Yesenia had her legs wrapped around him,

Garza took no remedial action to discipline and/or remove Cantu or to provide safety for

Plaintiff. Additionally, Principal     Garza, with actual knowledge of the sexual

harassment/abuse of Plaintiff, did not take action for three months. It was only when

Plaintiff's mother became aware of the sexual abuse that her 16-year-old daughter had

suffered and demanded that Garza take action that Principal Garza, at the bare minimum,

reported the abuse to the secretary of the Title IX Coordinator—months after seeing them
                                             26
    Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 27 of 35




together. To add insult to injury, the Title IX Coordinator failed to respond to Garza, and

Garza failed to follow up with the Title IX Coordinator. From the facts alleged herein, it is

apparent that the sexual harassment and abuse that Plaintiff endured was not a priority

of the School District Defendants.

       93.     Plaintiff suffered disparate, discriminatory, and abusive treatment at the hands

of the School District Defendants because of her female gender.

       94.     In addition, Defendants discriminated against Plaintiff on the basis of sex, in

violation of Title IX in the following manner including, but not limited to:

       a.      Failing to address the sexual harassment and abuse of Plaintiff by PSJA ISD

       former employee Cantu of which it had actual knowledge before May 24, 2018

       (since atleast Valentine’s Day);

       b.      Failing to promptly and effectively investigate the sexual harassment and

       abuse    when Plaintiff's mother reported the harassment and requested an

       investigation from Defendant PSJA ISD on May 24, 2018 and again in late June

       2018;

       c.      Failing to take action to prevent the sexual harassment and abuse from

       recurring for atleast 10 weeks, specifically, but not exclusively, between February

       14, 2018 and June 5, 2018;

       d.      Failing to take interim measures to protect Plaintiff against the sexual

       harassment and abuse and to avoid depriving Plaintiff of her educational opportunities

       and the services, benefits, programs, and activities at PSJA Memorial Early College

       Highschool, including approximately 100 absences this semester and suicidal
                                              27
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 28 of 35




       thoughts;

       e.     Failing to inform Plaintiff of any investigation it conducted; and

       f.     Failing to take corrective or remedial action to remedy the harsh physical and

       psychological effects of the sexual harassment and abuse on Plaintiff.

       95.    As a direct and proximate result of Defendants' deliberate indifference and

reckless disregard for Plaintiff's rights under Title IX, Plaintiff suffered both severe mental

anguish and bodily injury, and among other injuries, Plaintiff was hospitalized due to

suicidal ideations resulting from Defendants' deliberate indifference to her rights under

Title IX and reckless disregard of her right to bodily integrity. Plaintiff had approximately

100 absences during this semester and suicidal thoughts. Plaintiff continues to suffer

mental anguish.



                   XII. THE REHABILITATION ACT AND TITLE II
                   OF THE AMERICANS WITH DISABILITIES ACT

       96.    Under § 504, an "individual with a disability" includes an individual with a

"physical or mental impairment that substantially limits one or more major life activities of

such individual." 29 U.S.C. § 705(20)(B); 42 U.S.C. § 12102(1)(a). Section 504 prohibits

discrimination against individuals on the basis of their disability by any program, such as

programs operated by the School District, receiving federal financial assistance.

       97.    Pursuant to Title II of the Americans with Disabilities Act, an individual with

a disability is a person who, "with or without reasonable modifications to rules, policies, or

practices. . . or the provision of auxiliary aids and services, meets the essential eligibility

                                              28
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 29 of 35




requirements for the receipt of services or the participation in programs or activities provided

by a public entity." 42 U.S.C. § 12131(2).

       98.    Title II prohibits discrimination against individuals on the basis of their

disability by all public entities. 42 U.S.C. § 12132.

       99.    Pursuant to § 504, no otherwise qualified individual with a disability shall,

solely by reason of his or her disability, be excluded from the participation in, be denied the

benefits of, or be subjected to discrimination under any program or activity receiving federal

financial assistance. 29 U.S.C. § 794(a).

       100.   Pursuant to Title II, no qualified individual with a disability shall, by reason

of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public school district, or be subjected to discrimination by the

district. 42 U.S.C. § 12132; 28 C.F.R. § 35.130.

       101.   Pursuant to Melton v. Dallas Area Rapid Transit, 391 F.3d 669 (5th Cir. 2004),

a prima facie case of discrimination under § 504 requires "(1) the existence of a program or

activity within the state which receives federal financial assistance; (2) the plaintiff is an

intended beneficiary of the federal assistance; and (3) the plaintiff is a qualified handicapped

[disabled] person who solely by the reason of her handicap has been excluded from

participation in, been denied benefits from, or otherwise has been subject to discrimination

under such program or activity." Id. at 676 n.8.

       102.   "The Rehabilitation Act and Americans with Disabilities Act are judged under

the same legal standards, and the same remedies are available under both acts." Kemp v.

Holder, 610 F.3d 231, 234 (5th Cir. 2010).
                                               29
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 30 of 35




       103.   PSJA ISD Memorial Early College High School receives millions of

dollars in federal financial assistance. Further, PSJA ISD Memorial Early College

High School maintains a Special Education Program that also receives federal financial

assistance as part of the general receipt of federal financial assistance by PSJA ISD.

       104.   Plaintiff was born with chromosomal 9 and 10 abnormalities, which resulted

in developmental delays early in life. As recent as November 6, 2018, Plaintiff was

diagnosed with Language Disorder, Oppositional Defiant Disorder, Intermittent Explosive

Disorder, and Borderline Intellectual Functioning.

       105.   Plaintiff's intelligence quotient is 72, placing her average overall ability only

3% as good as or better than her same age peers.

       106.   Plaintiff meets the requisite eligibility requirements for special education

services at Defendant PSJA ISD under the Individuals with Disabilities Education Act

("IDEA") under the category of Other Health Impairment for Attention Deficit Hyperactivity

Disorder as of April 4, 2017.

       107.   Prior to April 4, 2017, Plaintiff was eligible for special education services

under the IDEA under the category of Specific Learning Disability and Speech Impairment.

Plaintiff, who was enrolled in the PSJA ISD Memorial Early College High School Special

Education Program as a result of her above-mentioned disabilities, was an intended

beneficiary of the federal assistance.

       108.   Cantu was a former special education teacher's aide at PSJA Memorial Early

College High School.

       109.   Cantu's paraprofessional position allowed him to work with students who had
                                              30
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 31 of 35




qualifying disabilities, including Plaintiff. Rather than providing educational assistance to

his students, Cantu took a perverse advantage over Plaintiff's disability by engaging in

manipulative tactics in order to achieve his goal of sexual harassment and abuse of the

Plaintiff. All the while, Cantu played to Plaintiff's disability by manipulating and coercing

her into believing that such harassment was without ethical, moral, or legal consequence.

Cantu's manipulation of Plaintiff based on her disability and his subsequent removal of

Plaintiff from her classes/school grounds to engage in the sexual harassment behavior

resulted in Plaintiff's being excluded from participation in, and denied the benefits of,

her educational pursuits at PJSA Memorial Early College High School.

       110.   The School District Defendants engaged in discrimination against Plaintiff

based on her disabilities by having actual knowledge of the sexual harassment and abuse of

Plaintiff yet failing to take any measures to cease the sexual harassment and abuse and/or

prevent it. This resulted in the continuous harassment and abuse, and the continuous

exclusion of Plaintiff from participation in, and denial of the benefits, services, programs, and

activities of PSJA Memorial Early College High School.



         XIII. INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       111.   Principal Garza, after witnessing Plaintiff being harassed and molested by

Cantu and then being informed months later by a PSJA ISD Memorial Early College High

School security guard of the sexual harassment and abuse of Plaintiff, intentionally turned

a blind eye to this abuse and failed to report the abuse. Garza told the security guard to not

say anything about the sexual abuse to anyone.
                                               31
       Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 32 of 35




        112.   Garza's willful and deliberate inaction after seeing Cantu molest Plaintiff allowed

for the continued sexual molestation of Plaintiff for an additional five months. Even after

Plaintiff's mother reported the abuse to Garza, he failed to follow up with the Title IX

Coordinator, who was also complicit in the inaction, which would have rescued Plaintiff

from the abuse. Garza was aware that as a result of Plaintiff's disability, she was

particularly susceptible to such emotional distress, especially given that Cantu was a

teacher's aide in Plaintiff’s program. Garza, as Plaintiff's principal, was in a position to

save and rescue Plaintiff from the molestation inflicted by Cantu, as he witnessed it

firsthand, yet he chose not to say or do anything for atleast 10 weeks, when his hand was

forced, thus allowing the sexual abuse to continue. Garza lacked the most basic

humanitarian compassion for another human being, making his conduct extreme and

outrageous.

113.           As a direct and proximate result of Garza's allowing Plaintiff to be sexually

harassed and abused on a continual basis, both on and off school grounds, Plaintiff suffered

severe emotional distress including, but not limited to, past, present, and continuing

emotional distress, trauma, depression, anxiety, and suicidal ideation. Further, Plaintiff

suffered grief, shame, embarrassment, and humiliation. Plaintiff had to endure all of these

feelings and traumas for over five months because of the School District Defendants'

failure to act. Consequently, Plaintiff had many absences. Further, in June and/ or July

2018, Plaintiff was hospitalized for four days at the South Texas Behavioral Center in

Edinburg, Texas, after reporting that she wanted to commit suicide as a result of

everything that happened to her.
                                               32
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 33 of 35




                                  XIV. RATIFICATION

       114.    The Pharr-San Juan-Alamo ISD ratified the acts, omissions, and customs of

School District personnel and staff, including Garza.

       115.    As a result, the Pharr-San Juan-Alamo ISD is responsible and liable for the acts

and omissions of its staff persons, including Principal Garza, who were responsible for the

safety of Plaintiff.


                               XV. PROXIMATE CAUSE

       116.    Each and every of the foregoing acts and omissions on the part of the School

District and Garza, taken separately and/or collectively, constitute a direct and proximate

cause of the injuries and damages suffered by Plaintiff, as alleged here.



                                     XVI. DAMAGES


       117.    As a direct and proximate result of Defendants' conduct, they are jointly and

severally liable to Plaintiff, who has suffered injuries and damages, for which she is entitled

to recover herein, including but not limited to

       a.      Loss of educational opportunities;

       b.      Physical pain in the past;

       c.      Physical pain in the future;

       d.      Medical expenses in the past;

       e.      Medical expenses in the future;
                                               33
     Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 34 of 35




       f.     Mental anguish in the past;

       g.     Mental anguish in the future;

       h.     Mental health expenses in the past and in the future;

       i.     Physical impairment in the past; and

       j.     Various out-of-pocket expenses incurred by her family but for the acts and

       omissions of the School District.

       118.   Plaintiff is also entitled to attorney's fees and costs of the case, as permitted by

law, pursuant to Title IX, 42 U.S.C. §§ 1983 and 1988, the Rehabilitation Act, and the

Americans with Disabilities Act.

       119.   In addition, Defendants, jointly and severally, are liable to Plaintiff for

punitive damages, as in violating Plaintiff's federally protected rights they acted with willful

disregard for and reckless indifference to those rights.



                    XVII. PLAINTIFFS REQUEST TRIAL BY JURY
Plaintiff respectfully requests a Trial by Jury.


                                      XVIII. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays in the manner and

particulars noted above, for a judgment against Defendants, jointly and severally, in an

amount sufficient to fully compensate her for the elements of damages enumerated above,

and that she recover from Defendants her attorney's fees and costs incurred in bringing this

action, as allowed by law, together with prejudgment and postjudgment interest, and for such

                                               34
    Case 7:21-cv-00343 Document 1 Filed on 09/15/21 in TXSD Page 35 of 35




other relief as this Court deems just and proper.

                                          Respectfully submitted,

                                          s/ Stephen Gregory Rushing
                                          914 N. Main St. #2
                                          McAllen, TX 78501
                                          Office: 956-666-7874
                                          Email:
                                          service@therushinglawfirm.net
                                          greg@therushinglawfirm.net
                                          Paralegal:
                                          corina@therushinglawfirm.net


                                          ATTORNEY FOR PLAINTIFF




                                             35
